       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
AUTOMATED CREEL SYSTEMS, INC.,
a Georgia Corporation,
                                                     CIVIL ACTION NO.:
             Plaintiff,                             1:18-cv-01195-WMR

v.
SHAW INDUSTRIES GROUP, INC.,                   JURY TRIAL DEMANDED
a Georgia Corporation,

             Defendant.

  PLAINTIFF’S RESPONSE IN OPPOSITION TO SHAW INDUSTRIES
    GROUP, INC.’S MOTION FOR LEAVE TO FILE SURREPLY IN
  OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT PURSUANT TO 35 U.S.C. § 315(E) ESTOPPEL

      Automated Creel Systems, Inc. (hereinafter “ACS”), pursuant to Fed. R. Civ.

P. 56, and N.D. Ga. LR 7.1 and 56.1, hereby files this Response in Opposition to

Shaw Industries Group Inc.’s (hereinafter “Shaw”) Motion for Leave to File a

Surreply in Opposition to ACS’ Reply concerning the Motion seeking Partial

Summary Judgment pursuant to 35 U.S.C. §315(e)(2) (hereinafter the “Reply”)

against the Invalidity Claims raised by Shaw against the claims of U.S. Patent No.

7,806,360 (hereinafter “the ‘360 Patent”).
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 2 of 8




      “Neither the Federal Rules of Civil Procedure nor this Court's Local Rules

authorize the filing of surreplies.” Fedrick v. Mercedes-Benz USA, LLC, 366 F.

Supp. 2d 1190, 1197 (N.D. Ga. 2005); Garrison v. Ne. Georgia Med. Ctr., Inc., 66

F. Supp. 2d 1336, 1340 (N.D. Ga. 1999) (“No authorization exists in the Federal

Rules of Civil Procedure or the local rules for the Northern District of Georgia for

parties to file surreplies.”). Indeed, in light of this lack of authorization,

“surreplies…may only be filed under unusual circumstances, such as when a party

raises new arguments in a reply brief.” Chemence Med. Products, Inc. v. Medline

Indus., Inc., 119 F. Supp. 3d 1376, 1383 (N.D. Ga. 2015). Of particular import here,

however, if the alleged “new arguments simply respond to arguments raised in a

response brief, no surreply is warranted.” Id. “[T]o allow such surreplies as a regular

practice would put the court in the position of refereeing an endless volley of briefs.”

Henley v. Turner Broad. Sys., Inc., 267 F. Supp. 3d 1341, 1349 (N.D. Ga. 2017)

(quoting Fedrick, 366 F.Supp.2d at 1197).

      Likely aware of the disfavor in this District of the practice of surreply filings,

Shaw’s instant Motion suggests that an additional substantive brief is necessary

because, as it claims, ACS has raised “new” issues in its Reply brief. See generally

[Dkt. No. 106]. Such characterization, however, is flatly incorrect as ACS’s Reply

contains only arguments and evidence that are in direct response to, and directly

                                                                                1|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 3 of 8




necessitated by, statements and arguments raised by Shaw in its Response in

Opposition to ACS’s Motion for Partial Summary Judgment. Compare [Dkt. No.

100, Shaw’s Opposition Response] with [Dkt. No. 105, ACS’s Reply]. As

mentioned above, surreplies are simply not warranted under such a scenario. See

Roelle v. Cobb Cty. Sch. Dist., 2014 WL 4457235, at *9 (N.D. Ga. Sept. 10, 2014)

(“If the new arguments raised in a reply brief directly address arguments raised in

the non-movant's response, no surreply is warranted”); see also Chemence, 119 F.

Supp. 3d at 1383 (“If…the new arguments simply respond to arguments raised in

a response brief, no surreply is warranted.”). Nevertheless, ACS addresses the

three specific points raised by Shaw in its instant Motion.

      Shaw Point 1.       At bar, Shaw claims that ACS argued for the first time

that the “Waring Creel” was disclosed in printed publications and that “Shaw had

no opportunity to respond to this argument.” [Dkt. No. 106, at 2]. Such an

accusation of “new” evidence is misleading. For example, Shaw neglects to inform

this Court that ACS was merely responding to: (i) the argument made by Shaw in

its Opposition Response that “The Waring Creel, unlike Ligon ’082 and Miller, is

not a patent or printed publication”; and (ii) Shaw’s affirmative statement in its

Opposition Response that it intended to present “evidence, including live

testimony, regarding Waring Creels’ operation” at trial. [Dkt. No. 100, at 11, 20].

                                                                           2|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 4 of 8




ASC’s response to this contention was thus unequivocally invited by Shaw, and

was, in fact, necessary in order to not appear as if ACS conceded the points raised

by Shaw concerning the Waring Creel. Stated differently, the argument that the

Waring Creel was available in printed publication form was not a new argument at

all; instead, it was a point addressed in direct response to Shaw’s statements within

its Opposition Response. Such a scenario does not support the unusual filing of a

surreply. See Roelle., 2014 WL 4457235, at *9; see also Chemence, 119 F. Supp.

3d at 1383.

      Shaw Point 2.        Shaw next claims that ACS has misinterpreted case law,

specifically claiming that ACS has miscounted the number of courts to have

substantively analyzed the effects of a particular issue addressed in the summary

judgment briefings. See [Dkt. No. 106, at 2]. Such an argument simply cannot be

used to trigger the unusual relief of being able to file a surreply. Firstly, Shaw made

numerous statements in its Opposition Response that characterized the holdings of

various courts, [Dkt. No. 100, passim], thereby inviting ACS’s rebuttal to the case

law raised by Shaw. In other words, ACS’s responsive analysis of caselaw is, once

again, in direct response to Shaw’s caselaw analysis, and is not the sort of “new”

argument that would warrant the unusual filing of a surreply. Secondly, while ACS

stands behind the statements within its Reply, it also notes that the Court is

                                                                               3|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 5 of 8




extremely capable of analyzing legal decisions and reaching its own conclusion as

to whether ACS is correct on this issue, without the need for additional briefing by

Shaw. If a mere disagreement between parties on the interpretation of caselaw were

sufficient to permit an unusual surreply filing, briefing would have no visible end.

See Henley, 267 F. Supp. 3d at 1349 (“to allow such surreplies as a regular practice

would put the court in the position of refereeing an endless volley of briefs.”).

      Shaw Point 3.       Finally, Shaw also contends that ACS presented “new”

evidence in ACS’s Response to Shaw’s Statement of Additional Facts, and such

should independently warrant the filing of a surreply. See [Dkt. No. 106, at 2].

Specifically, Shaw takes issue with ACS’s statements and evidence that: (1) the

MC12-20 creel was available in printed publication form in 2012, [Dkt. No. 105-

2]; (2) the MC12-20 creel is not prior art to the ’360 Patent, [Dkt. 105-4, 3]; and

(3) if Shaw believes the MC12-20 creel is prior art to the ’360 Patent, nothing in

the instant litigation caused that belief and, therefore, Shaw should have pursued

this theory in its 2013 IPR attacks against the ’360 Patent. See id. Once again,

however, ACS’s arguments on these points are in direct response to Shaw’s

statements in its Opposition Response. In this instance, these citations to the record

by ACS were in direct reply to Shaw’s arguments that: (1) “While the MC12-20

Mobile Creel is prior art, Shaw could not have asserted it during the IPR”; and (2)

                                                                              4|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 6 of 8




“ACS only recently revealed that it did in fact offer to sell the MC12-20 Mobile

Creel prior to October 16, 2007.” See [Dkt. No. 100, at 25]. Clearly, ACS’s

statements here were, again, in direct response to Shaw’s arguments, and thus

cannot be used to trigger the unusual permission of filing a surreply. See Roelle.,

2014 WL 4457235, at *9; see also Chemence, 119 F. Supp. 3d at 1383.

      WHEREFORE, for all of the foregoing reasons, Plaintiff, Automated Creel

Systems, Inc., respectfully requests that this Court enter an Order denying the

Motion for Lave to File a Surreply filed by Defendant, Shaw Industries Group,

Inc., and for such further and additional relief this Court deems appropriate under

the circumstances.

Dated: October 3, 2019.
                               Respectfully submitted,

                               THE CONCEPT LAW GROUP, P.A.
                               6400 North Andrews Avenue, Suite 500
                               Fort Lauderdale, Florida 33309
                               (t): 754.300.1500; (f): 754.300.1501

                               /s/ Alexander D. Brown/
                               ALEXANDER D. BROWN, ESQ.
                               GA. BAR NO. 902761
                               abrown@conceptlaw.com
                               SCOTT D. SMILEY, ESQ. (Pro hac vice)
                               scott@conceptlaw.com
                               ADAM S. GOLDMAN, ESQ. (Pro hac vice)
                               agoldman@conceptlaw.com

                               Counsel for Plaintiff
                                                                           5|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE
      I HEREBY CERTIFY that the foregoing document has been prepared with

one of the font and point selections (Times New Roman, 14 point) approved by the

Court in Local Rule 5.1(C) and 7.1(D).

Dated: October 3, 2019.
                                     THE CONCEPT LAW GROUP, P.A.
                                     6400 North Andrews Avenue, Suite 500
                                     Fort Lauderdale, Florida 33309
                                     (t): 754.300.1500; (f): 754.300.1501

                              By:    /s/ Alexander D. Brown/
                                    ALEXANDER D. BROWN, ESQ.
                                    GA. BAR NO. 902761
                                    abrown@conceptlaw.com




                                                                       6|Page
       Case 1:18-cv-01195-WMR Document 108 Filed 10/03/19 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 3, 2019, I have electronically filed

the foregoing document, with the Clerk of Court using the CM/ECF Systems, which

will automatically send e-mail notification of such filing to the attorneys of record

identified on the below service list.

                                        THE CONCEPT LAW GROUP, P.A.
                                        6400 North Andrews Avenue, Suite 500
                                        Fort Lauderdale, Florida 33309

                                By:      /s/ Alexander D. Brown/
                                        ALEXANDER D. BROWN, ESQ.
                                        GA. BAR NO. 902761
                                        abrown@conceptlaw.com

                                  SERVICE LIST
 Thad C. Kodish, Esq.                       Peter G. Herman, Esq.
 GA Bar 427603                              The Herman Law Group, P.A.
 tkodish@fr.com                             1401 E. Broward Blvd., Ste. 206
 Erin P. Alper, Esq.                        Fort Lauderdale, FL 33301
 GA Bar 940408                              Email: pgh@thlglaw.com
 alper@fr.com
 Charles N. Reese, Esq.                     Co-Counsel for Plaintiff
 GA Bar 455637
 creese@fr.com
 FISH & RICHARDSON P.C.
 1180 Peachtree St., N.E., 21st Floor
 Atlanta, GA 30309
 (t): 404.892.5005; (f): 404.892.5002

 Counsel for Defendant



                                                                           7|Page
